Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 17, 2018

The Court of Appeals hereby passes the following order:

A19A0696. EADS v. THE STATE.

      Upon consideration of Appellee’s Motion to Dismiss Appeal after appellant
failed to timely file his brief, it is hereby GRANTED. This appeal was docketed on
November 7, 2018. Pursuant to Court of Appeals Rule 23(a), Eads’ brief was due no
later than November 27, 2018. Eads failed to timely file a motion for extension of time
or his brief. Instead, on December 6, 2018 Eads filed a untimely motion for extension
of time and an untimely brief.
      As the Appellant failed to file a brief or seek an extension prior to the deadline
this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  12/17/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.